                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               :
                                                       :
           v.                                          :       CRIMINAL ACTION NO. 15-520
                                                       :       CIVIL ACTION NO. 17-3077
MARK WILKENS                                           :
                                                       :

                                                      ORDER

           AND NOW, this 29th day of November 2018, upon careful and independent
consideration of Defendant’s Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28
U.S.C. § 2255 [Doc. No. 40], and the Government’s Motion to Dismiss Petition Under 28 U.S.C.
§ 2255 [Doc. No. 44], to which no response was filed, and for the reasons set forth in the
accompanying Memorandum Opinion, it is hereby ORDERED that:
           1. Defendant’s ineffective assistance of counsel claim is DENIED with prejudice on its
                merits and without an evidentiary hearing;
           2. The Government’s Motion to Dismiss [Doc. No. 44] is GRANTED as to all other
                claims, which are DISMISSED WITH PREJUDICE as barred by the collateral
                attack waiver in the plea agreement;
           3. A certificate of appealability SHALL NOT issue, in that the Defendant has not
                demonstrated that reasonable jurists would debate the correctness of this procedural
                ruling;1 and
           4. The Clerk is directed to CLOSE this case.
           It is so ORDERED.


                                                               BY THE COURT:
                                                               /s/ Cynthia M. Rufe

                                                               ____________________
                                                               CYNTHIA M. RUFE, J.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
